DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62688839, filed 06/22/2018
Status of Claims
	Claims 1-20 are pending.
	Claims 2-10, 15, and 19-20 have been withdrawn from consideration.
	
Election/Restrictions
Applicant's election with traverse of Species 1 (Figure 1) in the reply filed on 06/23/21 is acknowledged.  The traversal is on the ground(s) that the examiner failed to provide a prima facie basis for each species and subspecies.  This is not found persuasive because the basis was provided and even identified by the applicant.  The applicant contends that the basis provided is conclusory and needs much more support for each species.  Even a brief cursory review of the figures would make it clear that they have different structures and perform in different manners.  For example the species include a variety of different shaped handles, different shaped shafts, different types of connections between the shaft/faceplate, and even different types of  the requirement is still deemed proper and is therefore made FINAL.
In response to the applicant’s request for Figures 2A and B to be joined into Species 1 represented by Figure 1, this request has been denied.  As explained above, a quick review of Figures 2A and B shows components with different shapes and additional structures.  (Ex: portions 116 appear to have different shapes, portion 110 appears to be longer in Figures 2AB, the taper at the distal end of the handles are drawn differently, the taper, the proximal ends of the shaft are drawn differently, and Figure 2B shoes a hollow handle and additional coupler components).  Additionally as cited within the applicant’s arguments “the impactor 10 of Figures 2A and 2B CAN be consistent with the impactor 102 of Figure 1”.  The “can” wording implies that as shown they are not necessarily the same.  This in view of the clearly identified differentiating aspects is the basis for maintaining the two different species and withdrawing claims directed at non-elected species 2.
	Upon further review claims 2-10, 15, and 19-20 have been withdrawn from consideration as being directed at non-elected embodiments.  The elected embodiment does not show or is specifically described as comprising a balance bore, magnets, bore handles, shaft bores, or a foot extending from the arms. These features are specifically shown in other non-elected embodiments.  Since the applicant elected species 1 and not species 2, it appears the applicant wanted to focus the claims on only the features within Figure 1 not those of Figure 2.  


Information Disclosure Statement
The Information Disclosure Statements filed on 06/23/2021 and 10/13/2019 have been considered by the examiner.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Davenport et al (Davenport) US 2015/0250614 A1.
	Davenport discloses the same invention being a tool assembly (10 Figure 1) capable of inserting or extracting a liner from a prosthesis, the tool comprises an impactor 10 comprising a proximal handle 40 configured to be impacted (its flat top and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774